Citation Nr: 0023892	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-04 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to July 28, 1993, for 
a grant of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1978 to November 
1979.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which effected a Board grant of service 
connection for schizophrenia and which assigned an effective 
date of July 28, 1993.  A notice of disagreement was received 
in November 1998, a statement of the case was issued in 
January 1999, and a substantive appeal was received in March 
1999.  The veteran initially requested a Board hearing, but 
withdrew his request in March 1999.  


FINDINGS OF FACT

1.  In a May 6, 1991, decision, the Board denied entitlement 
to service connection for schizophrenia. 

2.  In a March 1997 decision, the Board determined that new 
and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for 
schizophrenia and remanded the case for further development. 

3.  After the RO continued the denial of the benefit sought, 
the case was returned to the Board, and in a November 1997 
decision, the Board granted entitlement to service connection 
for schizophrenia.

4.  By rating decision in December 1997, the RO effected the 
grant of service connection for schizophrenia and assigned an 
effective date of July 28, 1993.  

5.  A VA Form 21-4138 received from the veteran on May 23, 
1991, included language which can reasonably be construed as 
showing an intent to request that his claim of service 
connection for schizophrenia be reopened. 



CONCLUSION OF LAW

The criteria for entitlement to an effective of May 23, 1991, 
for the grant of entitlement to service connection for 
schizophrenia have been met.  38 U.S.C.A. § 5110(a) (West 
1991), 38 C.F.R. § 3.400(r) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1981, the Board denied a claim for service connection 
for schizophrenia.  In a May 6, 1991, the Board reopened the 
prior denial, after determining that new and material 
evidence had been submitted for that purpose.  Thereafter, 
the Board again denied service connection for schizophrenia.  

In May 1991, the veteran submitted a claim for post-traumatic 
stress disorder.  In the course of the appeal of that claim, 
the veteran, on July 23, 1993 filed a statement, the express 
purpose of which was to raise a claim for service connection 
for schizophrenia.  The veteran indicated in that statement 
that he was amending his claim for service connection for 
post-traumatic stress disorder "to include consideration for 
schizophrenic conditions."  He expressed his belief in that 
statement that his condition was aggravated as a result of 
active duty. 

Although the veteran, in November 1993, withdrew the claim 
for service connection for post-traumatic stress disorder, he 
perfected an appeal of an adverse determination with respect 
to whether new and material evidence had been submitted to 
reopen a claim for service connection for schizophrenia.  In 
March 1997, the Board determined that new and material 
evidence had been submitted with respect to the veteran's 
claim for service connection for schizophrenia and reopened 
the claim previously disallowed in May 1991.  The Board, in 
that decision, remanded the case for further development to 
the RO and in November 1997 granted service connection for 
schizophrenia.  Subsequently, in a December 1997 rating 
decision, which is the subject of the current appeal, the RO 
established July 28, 1993, the ostensible date of claim in 
this case, as the effective date for the grant of service 
connection for schizophrenia.  

The veteran takes issue with the effective date assigned by 
the RO.  He contends in this respect that he initially sought 
benefits in 1979 while a patient at Walter Reed Hospital.  He 
appears to contend, therefore, that he should receive 
benefits retroactively to the date of his separation from 
service.  

The date of an award based upon an original claim or a claim 
to reopen a final adjudication can be no earlier than the 
date or receipt of the application for the award in question.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  An exception 
exists allowing the effective date to extend back to the date 
of the veteran's separation from service in cases where the 
application for benefits is received within a year of the 
veteran's separation from service.  

However, although the veteran filed claims for service 
connection prior to the May 1981 and May 1991 Board 
decisions, those claims were addressed by final decisions and 
in May 1991 were no longer pending.  See 38 U.S.C.A. 
§ 7104(b).  In other words, any claims filed prior to May 
1991 cannot be viewed as active claims and thus cannot be 
viewed as initiating the process which eventually led to the 
grant of service connection in November 1997.  Principles of 
finality dictate that the claim which gave rise to the grant 
of benefits must necessarily have been filed subsequent to 
the Board's May 1991 decision which was the most recent final 
denial of the benefit sought.  

The essential question before the Board is the date of 
receipt of a request by the veteran to reopen his service 
connection claim.  After reviewing the claims files, the 
Board finds that a VA Form 21-4138 date-stamped as received 
from the veteran on May 23, 1991, can be viewed as a request 
to reopen.  In this communication, the veteran specifically 
referenced the May 1991 Board decision which denied 
entitlement to service connection for schizophrenia.  He 
stated that as requested he was submitting "new material 
evidence" on his behalf.  Although he referenced PTSD in 
this communication, he also indicated that he had been 
hospitalized in a VA facility in April and May 1991 and had 
been diagnosed as "bi-polar."  He then indicated "request 
service-connected disability."  

Although the VA Form 21-4138 did not clearly articulate that 
he was requesting that his schizophrenia claim be reopened, 
the Board believes that the language used by the veteran can 
reasonably be viewed as expressing an intent on his part to 
pursue a reopening of the claim.  The eventual grant of 
service connection can therefore be viewed as arising from 
this request to reopen.  Accordingly, entitlement to an 
effective date of May 23, 1991, for the grant of service 
connection for schizophrenia is warranted.  However, 
principles of finality preclude an effective date any earlier 
than May 23, 1991.  As discussed above, the May 6, 1991, 
Board decision was final, and under laws and regulations 
regarding effective dates, a grant of service connection 
based on a claim to reopen cannot be earlier than the date of 
the request to reopen.   


ORDER

An effective date of May 23, 1991, is warranted for the grant 
of service connection for schizophrenia.  The appeal is 
granted to this extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

